[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence              March 25, 1994 Date of Application           March 25, 1994 Date Application Filed        March 28, 1994 CT Page 2313 Date of Decision              February 28, 1995
Application for review of sentence imposed by the Superior Court, Judicial District of Hartford-New Britain, at Hartford.
Docket Numbers CR92-75988 and CR92-81601;
Richard Zayas, Esq., Defense Counsel, for Petitioner.
Carl Taylor, Esq., Assistant State's Attorney, for the State.
Sentence Affirmed.
By the Division:
The thirty year old petitioner, after jury selection had commenced, withdrew his pleas of not guilty and pleaded guilty in D.N. 75988 to one count of possession of narcotics with intent to sell (21a-277(a), and in D.N. 81601 to two counts of sale of narcotics (21a-277(a).
At the time there was a court indicated probable sentence of. 10 1/2 years, with the right to argue for less (however the Court commented that the petitioner should not be optimistic about getting less).
Despite the Court's comment, it imposed concurrent 10 year terms on each count for a total effective sentence of 10 years.
The petitioner had been the target of a police investigation. He made multiple sales of cocaine to undercover agents and was dealing in sales of ounces at a time.
In imposing the sentence, the Court commented on the quantities of cocaine being dealt by the petitioner, the continuing nature of the illegal activity, and the large sum of money involved.
While the petitioner had no prior criminal record, he appears CT Page 2314 to have had a substance abuse problem of several years duration and had little, if any, compunction about "earning" large sums of money by indiscriminate trafficking in the extremely harmful (in terms of both community and individual) drug culture.
In reviewing the purposes of a sentence pursuant to Practice Book § 942, we conclude that this sentence is neither unreasonable nor disproportionate. It is affirmed.
Purtill, Klaczak and Norko, J.s, participated in this decision.